DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 5/2/2022. 
2.	Claims 1-20 are pending in the application. Claim 1 is an independent claim. 
3.	The rejection of claims 1-6, 8, and 10-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kenji has been withdrawn pursuant to applicant’s amendment. In reference to claims 7 and 9, rejected under 35 U.S.C. 103, the rejection has been withdrawn pursuant to applicant’s amendment.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al., JP, 2017-182647 A (See IDS received 10/7/2021) in view of Crandall, ‘DeepDiary: Automatic Caption Generation for Lifelogging Image Streams’, ECCV International Workshop on Egocentric Perception, Interaction, and Computing, 2016.
In reference to independent claim 1, Kenji teaches:
	a hardware processor that: specifies, based on image information of an image captured by an imaging part, a document region in which a document that is visually a recognizable recorded media is arranged, the document region being a region included in the image (See Kenji, para. 0009, 0015-0017, 0031-0037, 0057) an annotation recording means receives an image obtained by picking up an image of a movement of an operation part from an annotation processing terminal device and generates and records an annotation at a corresponding part of an electronic book on the bases of the movement of the operation part. An annotation can also be registered at a corresponding part of an electronic book based on the movement of an operation part associated with the real book. Thus, the annotation processing terminal device utilizes a specific document region identified through capturing of the image content. A matching portion of a document region is identified based on the image and determines whether annotation data is attached to the matched portion of the electronic book. 
	acquires an annotation corresponding to the document (See Kenji, para. 0033-0038) an annotation transmission means reads annotation data recorded in association with a specified electronic book part from a recording part and transmits it to an annotation processing terminal device which is the annotation processing terminal device. 
	causes the annotation to be displayed in a region corresponding to a non-document region in a display region of a display, the non-document region being a region other than the document region in the image (See Kenji, para. 0035-0040, 0068-0072) controls a display part to display the received annotation on a page of an actual book as a virtual reality. The annotation display unit refers to an image of the actual book captured by the image unit and controls the display position of the annotation of the virtual reality so as to match the position to which the annotation is attached in the electronic book. If the annotation is a bookmark, display is performed such that an image of a bookmark is recognized as a virtual reality in a blank portion at an upper right of a page where a character to which the annotation is attached is not printed. In case of a memo, display is performed such that an image of a memo is recognized as a virtual reality at a predetermined blank position. The reference fails to explicitly state a non-document region however the reference to Crandall (See page 5-7, figures 2 & 3) teaches a method for capturing images (i.e. visually recognizable recorded media) and allow for the identification of annotation content associated with the image that is to be displayed in a non-image region in a display region other than the image region. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the reference to Kenji which teaches a means of capturing document information, identifying annotation content associated with the document, and displaying said associated annotation content in a region not overlapping the textual content of the document with the reference to Crandall which teaches an image document captured that includes visually recorded media, identifies annotation content associated with a captured image, and displays said associated annotation content in a region that is other than the image region, since it would have provided an increased visibility of annotation content associated with a media object. 
In reference to dependent claim 2, Kenji teaches: 
	Wherein the hardware processor acquires the annotation based on information included in the document region in the image information (See Kenji, para. 0035-0040, 0068-0072) controls a display part to display the received annotation on a page of an actual book as a virtual reality. The annotation display unit refers to an image of the actual book captured by the image unit and controls the display position of the annotation of the virtual reality so as to match the position to which the annotation is attached in the electronic book based upon positions of the actual page of the book. If the annotation is a bookmark, display is performed such that an image of a bookmark is recognized as a virtual reality in a blank portion at an upper right of a page where a character to which the annotation is attached is not printed. In case of a memo, display is performed such that an image of a memo is recognized as a virtual reality at a predetermined blank position.
In reference to dependent claim 3, Kenji teaches:
	wherein the information is a title of the document or information corresponding to the title (See Kenji, para. 0052-0059) text from the actual book is converted to text by image recognition and utilizes the text data to search for the electronic book data to find a match between the text data and stored electronic book portions of text data including information related to title information. 
In reference to dependent claim 4, Kenji teaches:
	Wherein the hardware processor further selects, as an annotation region to display the annotation, a part of the non-document region from the non-document region (See Kenji, para. 0035-0040, 0068-0072) controls a display part to display the received annotation on a page of an actual book as a virtual reality. The annotation display unit refers to an image of the actual book captured by the image unit and controls the display position of the annotation of the virtual reality so as to match the position to which the annotation is attached in the electronic book based upon positions of the actual page of the book. If the annotation is a bookmark, display is performed such that an image of a bookmark is recognized as a virtual reality in a blank portion at an upper right of a page where a character to which the annotation is attached is not printed. In case of a memo, display is performed such that an image of a memo is recognized as a virtual reality at a predetermined blank position.
In reference to dependent claim 5, Kenji teaches:
	Wherein the hardware processor selects a region having no character in the non-document region as the annotation region, based on character information in the non-document region in the image information (See Kenji, para. 0035-0040, 0068-0072) controls a display part to display the received annotation on a page of an actual book as a virtual reality. The annotation display unit refers to an image of the actual book captured by the image unit and controls the display position of the annotation of the virtual reality so as to match the position to which the annotation is attached in the electronic book based upon positions of the actual page of the book. If the annotation is a bookmark, display is performed such that an image of a bookmark is recognized as a virtual reality in a blank portion at an upper right of a page where a character to which the annotation is attached is not printed. In case of a memo, display is performed such that an image of a memo is recognized as a virtual reality at a predetermined blank position.
In reference to dependent claim 6, Kenji teaches:
	Wherein the hardware processor selects, as the annotation region, a region having a color change within a predetermined range in the non-document region, based on color information in the non-document region in the image information (See Kenji, para. 0068) in a case of a memo, display is performed such that an image of a memo is recognized as a virtual reality at a predetermined blank (i.e. without color) position.
In reference to dependent claim 8, Kenji teaches:
	The hardware processor further adjusts a mode of the annotation to be displayed on the display based on the image information of the selected annotation region, and the hardware processor causes the annotation to be displayed in a mode adjusted by the hardware processor (See Kenji, para. 0065-0067) if the current captured image captures an actual book is multiplied by the width RW to calculate the X coordinate RX 1 of point A, and the Y coordinate RY 1 of point A is calculated by multiplying the length RL by Y 1/L. The dimensions and positions teach a mode adjusted based upon the different coordinate values detected for the image and further may be based upon a distorted image that is not rectangular.
In reference to dependent claim 10, Kenji teaches:
	The hardware processor adjusts a mode of a region corresponding to the annotation region, and the hardware processor causes a region corresponding to the annotation region to be displayed in an adjusted mode (See Kenji, para. 0065-0067) if the current captured image captures an actual book is multiplied by the width RW to calculate the X coordinate RX 1 of point A, and the Y coordinate RY 1 of point A is calculated by multiplying the length RL by Y 1/L. The dimensions and positions teach a mode adjusted based upon the different coordinate values detected for the image and further may be based upon a distorted image that is not rectangular.
In reference to dependent claim 11, Kenji teaches:
	The image information includes margin information regarding a margin in the image, and the hardware processor specifies the document region based on the margin information (See Kinji, para. 0083) a means of specifying an annotation using margin information within the image document.
In reference to dependent claim 12, Kenji teaches:
	Wherein the hardware processor further specifies the document region based on a character in a region surrounded by the margin (See Kinji, para. 0083) a means of specifying an annotation using margin information within the image document. (See Kenji, para. 0035-0040, 0068-0072) controls a display part to display the received annotation on a page of an actual book as a virtual reality. The annotation display unit refers to an image of the actual book captured by the image unit and controls the display position of the annotation of the virtual reality so as to match the position to which the annotation is attached in the electronic book based upon positions of the actual page of the book. If the annotation is a bookmark, display is performed such that an image of a bookmark is recognized as a virtual reality in a blank portion at an upper right of a page where a character to which the annotation is attached is not printed.

In reference to dependent claim 13, Kenji teaches:
	The image information includes position information regarding a position in the image, the position being of at least one of a character or a margin in the image, and the hardware processor specifies the document region based on the position information (See Kenji, para. 0065-0067) if the current captured image captures an actual book is multiplied by the width RW to calculate the X coordinate RX 1 of point A, and the Y coordinate RY 1 of point A is calculated by multiplying the length RL by Y 1/L. The dimensions and positions teach a mode adjusted based upon the different coordinate values detected for the image and further may be based upon a distorted image that is not rectangular. The annotation device utilizes the positional values to place the annotation onto the image.
In reference to dependent claim 14, Kenji teaches:
	Wherein the hardware processor causes the annotation to be displayed on the display of a transmissive type that transmits light, the display being wearable by a user (See Kenji, figure 4) an annotation display device wearable by a user that transmits light.
In reference to dependent claim 15, Kenji teaches:
	Wherein the hardware processor causes the captured image to be displayed on the display of a non-transmissive type that does not transmit light, and the hardware processor causes the annotation be synthesized and displayed on the display (See Kenji, para. 0037) a tablet computer can be used as the electronic book terminal device. A smartphone included in the user system can communicate with annotation processing terminal device and can communicate with server device.
In reference to dependent claim 16, Kenji teaches:
	Wherein the imaging part is provided integrally with the display (See Kenji, figure 4) an annotation display device wearable by a user that transmits light.


In reference to dependent claim 17, Kenji teaches:
	Wherein the hardware processor causes the annotation to be displayed by causing the annotation to be displayed by causing the annotation to be projected by a projection part that projects the document (See Kenji, figure 4) an annotation display device wearable by a user that transmits light. (See Kinji, para. 0083) a means of specifying an annotation using margin information within the image document. (See Kenji, para. 0035-0040, 0068-0072) controls a display part to display the received annotation on a page of an actual book as a virtual reality. The annotation display unit refers to an image of the actual book captured by the image unit and controls the display position of the annotation of the virtual reality so as to match the position to which the annotation is attached in the electronic book based upon positions of the actual page of the book. If the annotation is a bookmark, display is performed such that an image of a bookmark is recognized as a virtual reality in a blank portion at an upper right of a page where a character to which the annotation is attached is not printed.
In reference to dependent claim 18, Kenji teaches:
	Wherein the imaging part is provided integrally with the projection part (See Kenji, figure 4) an annotation display device wearable by a user that transmits light.
In reference to dependent claim 19, Kenji teaches:
	The imaging part; and the information processing apparatus to claim one (See Kenji, figure 4) an annotation display device wearable by a user that transmits light. The limitation is rejected under similar rationale as with independent claim 1. 
In reference to dependent claim 20, the claim recites a recording medium storing a computer readable image information processing program causing the computer to carry out similar limitations to those found in claim 1. Thus, the claim is rejection under similar rationale.

	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji in view of Crandall and further in view of Poxon et al., PGPub. 2008/0246975 filed (4/6/2007).
In reference to dependent claim 7, Kenji teaches:
	Wherein the hardware processor selects, as the annotation region, a region in which density or brightness is within a predetermined range in the non-document region, based on density information or brightness information of the non-document region in the image information (See Kenji, para. 0068) in a case of a memo, display is performed such that an image of a memo is recognized as a virtual reality at a predetermined blank (i.e. without color) position. The references to Kenji in view of Crandall fail to explicitly teach an annotation region in which density or brightness is within a predetermined range in the non-document region however the reference to Poxon (See Poxon, para. 0036) teaches a means of determining different levels of intensity as they relate to color channels based upon a user’s predetermined color selection thus providing a way for the annotations to placed in a region where the annotations are distinguished from image content. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references to Kenji in view of Crandall which determine positions that include blank regions within the image for presenting an annotation with the reference to Poxon which teaches a means of utilizing predetermined color selections and color variations within a region for annotations since this would have provided an added benefit of further distinguishing the annotation from the textual content of a page.
In reference to dependent claim 9, Kenji teaches:
	Wherein the hardware process adjusts at least one of a character color or a background color of the annotation (See Kenji, para. 0059) a means of displaying different types of annotation content such as content, note, and memo. Further, the reference determines specific locations within an image to place the annotation. However, the references to Kenji in view of Crandall fail to explicitly teach adjusting at least one of a character color or a background color of the annotation. 
	The reference to Poxon (See Paxon, para. 0036) teaches a means of making certain modifications to the annotation image prior to locating it in the document. For example, the size, color, or orientation of the annotation may be modified. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the references to Kenji in view of Crandall which teaches predetermined types of annotation content received from a database to be displayed based upon image content with the reference to Poxon which teaches annotation color modifications made prior to display thus providing an added benefit of improving identification of annotation content within an image.


Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claim in such a way that changed the scope of the invention when the claim is read as a whole. More specifically, the limitation ‘in which a document that is a visually recognizable recorded media’ caused the examiner to withdraw the prior art rejection under 35 U.S.C. 102 to Kenji since the media could include image data such as image documents, photographs with landmarks or objects within the data, and textual image data captured. 


						Notes
9.	The examiner recommends adding language to further clarify the non-document region as it pertains to the captured image. The specification discloses dividing the non-document region of the image into four selection target regions, acquires character information of each selection target region, determines the presence or absence of a character in each selection target region, which allows for the annotation to be displayed in a region where there is no character. See paragraphs 0049-0053. 


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178